Exhibit 10(iii)(v)
EXECUTION COPY
TERMS AND CONDITIONS OF STOCK AWARD, EMPLOYMENT AND SEPARATION
     These Terms and Conditions of Stock Award, Employment and Separation (the
“Agreement”) are entered into this 1st day of June, 2010 by and between
COMMERCIAL METALS COMPANY, a Delaware corporation (the “Employer” or the
“Company”) and WILLIAM B. LARSON (the “Executive”). The Employer and Executive
are collectively referred to as the “Parties,” and individually as a “Party.”
R E C I T A L S:
     WHEREAS, as a condition to eligibility for receiving stock awards, to set
terms of their continuing employment relationship, and to protect the good will
and confidential business information of the Company, the Executive and the
Company desire to enter into this Agreement on the terms stated herein.
     WHEREAS, Executive desires to be employed by Employer in this position
pursuant to all of the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
it is agreed as follows:
     1. PURPOSE. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with Employer as Senior Vice President and
Chief Financial Officer. This Agreement may only be amended by a writing signed
by both Parties.
     2. DEFINITIONS. For the purposes of this Agreement, the following words and
terms shall have the following meanings:
          a. “AFFILIATE” or “AFFILIATES” shall mean any corporation,
partnership, joint venture, association, unincorporated organization or any
other legal entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Employer.
          b. “CAUSE” shall mean (i) Executive’s commission of theft,
embezzlement, fraud, financial impropriety, any other act of dishonesty relating
to his employment with the Company, or any willful violation of Company policies
(including the Company’s ethics policies) or lawful directives of the Company,
or any law, rules, or regulations applicable to the Company, including, but not
limited to, those established by the Securities and Exchange Commission, or any
self-regulatory organization having jurisdiction or authority over Executive or
the Company or any willful failure by Executive to inform the Company of any
violation of any law, rule or regulation by the Company or one of its direct or
indirect subsidiaries, provided, however, that Cause shall not include any act
or omission of Executive that the Executive reasonably believes, based on the
advice of legal counsel for the Company, is not a violation of any such
policies, directives, law, rules or regulations; (ii) Executive’s willful
commission of any acts that would support the finding of a felony or any lesser
crime having as its predicate element fraud, dishonesty, misappropriation, or
moral turpitude; (iii) Executive’s failure to perform his

1



--------------------------------------------------------------------------------



 



duties and obligations under this Agreement (other than during any period of
disability) which failure to perform is not remedied within thirty (30) days
after written notice thereof to the Executive by the Chief Executive Officer of
the Company; or (iv) Executive’s commission of an act or acts in the performance
of his duties under this Agreement amounting to gross negligence or willful
misconduct, including, but not limited to, any breach of Section 9 of this
Agreement.
          c. CONFIDENTIAL INFORMATION. During the course of his employment,
Executive will receive Confidential Information of the Company. Confidential
Information means information (1) disclosed to or known by Executive as a
consequence of or through his employment with Employer or Affiliate; and
(2) which relates to any aspect of Employer’s or Affiliate’s business, research,
or development. “Confidential Information” includes, but is not limited to,
Employer’s and Affiliate’s trade secrets, proprietary information, business
plans, marketing plans, financial information, employee performance,
compensation and benefit information, cost and pricing information, identity and
information pertaining to customers, suppliers and vendors, and their purchasing
history with Employer, any business or technical information, design, process,
procedure, formula, improvement, or any portion or phase thereof, that is owned
by or has, at the time of termination, been used by the Employer, any
information related to the development of products and production processes, any
information concerning proposed new products and production processes, any
information concerning marketing processes, market feasibility studies, cost
data, profit plans, capital plans and proposed or existing marketing techniques
or plans, financial information, including, without limitation, information set
forth in internal records, files and ledgers, or incorporated in profit and loss
statements, fiscal reports, business plans or other financial or business
reports, and information provided to Employer or Affiliate by a third party
under restrictions against disclosure or use by Employer or others.
          d. “CONFLICT OF INTEREST” means any situation in which the Executive
has two or more duties or interests that are mutually incompatible and may tend
to conflict with the proper and impartial discharge of the Executive’s duties,
responsibilities or obligations to Employer, including but not limited to those
described in Employer’s Code of Conduct (the “Code”) that Executive has either
not disclosed to Employer or has disclosed and not been granted a waiver by the
Audit Committee of the Board of Directors of Employer under the provisions of
such Code.
          e. “GOOD REASON” shall mean the occurrence, without Executive’s
written consent, of any of the following events (i) a breach of any material
provision of this Agreement by Employer; or (ii) a significant reduction in the
authorities, duties, responsibilities, compensation, and/or title of the
Executive as set forth in this Agreement.
               Executive shall give Employer written notice within the
guidelines of Section 409A of the Internal Revenue Code of 1986, as amended (the
“IRC”) of an intent to terminate this Agreement for “Good Reason” as defined in
this Agreement, and (except as set forth above) provide Employer with thirty
(30) business days after receipt of such written notice from Executive to remedy
the alleged Good Reason.
     3. DURATION. This Agreement shall, unless terminated as hereinafter
provided, continue through August 31, 2012. Unless Executive or Employer gives
written notice of his or its intent not to renew this Agreement no later than
thirty (30) days prior to its expiration, this

2



--------------------------------------------------------------------------------



 



Agreement shall automatically continue in effect for successive additional one
(1) year terms subject to all other terms and conditions contained herein.
     4. AGE 65 MANDATORY RETIREMENT. Executive understands and agrees that he is
employed in a bona fide executive and high policy-making position, and that the
position of Senior Vice President and Chief Financial Officer is subject to a
mandatory retirement age of sixty five (65).
     5. DUTIES AND RESPONSIBILITIES. Upon execution of this Agreement, Executive
shall diligently render his services to Employer as Senior Vice President and
Chief Financial Officer in accordance with Employer’s directives, and shall use
his best efforts and good faith in accomplishing such directives. Executive
shall report to either the Chairman of the Board of Directors of the Company or
the highest ranking internal executive officer of the Company as approved from
time to time by the Board of Directors of the Company. Executive agrees to
devote his full-time efforts, abilities, and attention (defined to mean not
normally less than forty (40) hours/week) to the business of Employer, and shall
not engage in any activities which will interfere with such efforts.
     6. COMPENSATION AND BENEFITS. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:
          a. SALARY. Executive shall receive an annual base salary of not less
than Three Hundred Ninety Thousand Dollars and No/100 ($390,000.00) during the
term of this Agreement. This salary may be increased at the sole discretion of
Employer, and may not be decreased without Executive’s written consent.
Notwithstanding the foregoing, the Executive may voluntarily decrease his salary
at any time.
          b. BONUS. Executive shall be eligible to receive a bonus (the “Bonus”)
for each fiscal year of Employer ending August 31 during the term of this
Agreement pursuant to Employer’s 2006 Cash Incentive Plan, Employer’s
discretionary incentive plan, and any other short or long-term incentive plans
as may be applicable to executives of similar level in the Company. The amount
of any annual or long-term bonus shall be determined by, and in the sole
discretion of, Employer’s Board of Directors. The Bonus, if any, shall be paid
in a lump sum, as soon as practicable following the end of the Employer’s fiscal
year to which the Bonus relates, but in no event later than November 1 following
the end of such fiscal year.
          c. PAYMENT AND REIMBURSEMENT OF EXPENSES. Employer shall pay or
reimburse the Executive for all reasonable travel and other expenses incurred by
Executive in performing his obligations under this Agreement in accordance with
the policies and procedures of Employer.
          d. INSURANCE, FRINGE BENEFITS AND PERQUISITES. Executive shall be
entitled to participate in or receive insurance and any other benefits under any
plan or arrangement generally made available to the employees or executive
officers of Employer, including short and long-term plans for grants of equity,
short and long-term bonus and incentive plans, health and welfare benefit plans,
life insurance coverage, disability insurance, and hospital, surgical, medical,
and dental benefits for Executive and his qualified dependents, (to the extent
Executive elects to participate in such coverage where optional), and fringe
benefit plans or arrangements, all subject to and on a basis consistent with the
terms, conditions, and overall administration by Employer of such plans and
arrangements.

3



--------------------------------------------------------------------------------



 



          e. VACATION. In accordance with the policies of Employer, Executive
shall be entitled to the number of paid vacation days in each employment year
determined by Employer from time to time for its employees generally, but not
fewer than twenty (20) business days in any employment year (prorated based on
start date of employment in any year in which Executive is employed hereunder
for less than the entire year in accordance with the number of days in such year
during which Executive is so employed).
          f. EXECUTIVE EMPLOYEE CONTINUITY AGREEMENT. Executive and Employer are
party to a separate agreement known as The Executive Employee Continuity
Agreement (the “EECA”). The EECA remains in effect and is not superseded by this
Agreement. Except as to restrictive covenants, to the extent that there are
conflicts between this Agreement and the EECA, terms of the EECA shall control.
As to restrictive covenants, terms of this Agreement shall control over any
conflict in terms.
     7. TERMINATION. Executive’s employment with Employer is “at-will”, meaning
that either Party may terminate this Agreement and the employment relationship
at any time, with or without Cause, or Good Reason. Any termination of
Executive’s employment pursuant to this Agreement will also serve as termination
of any and all offices, positions and directorships held by Executive with the
Company and any of its subsidiaries and affiliates. Executive’s employment will
terminate upon his death, or if he is unable to perform the functions of his
position with reasonable accommodation for four (4) consecutive months, or for a
total of six (6) months during any twelve (12) month period. Employer may
terminate Executive’s employment at any time without notice for Cause (in
accordance with the provisions of Paragraph 2(b) herein), or, following fourteen
(14) days written notice to Executive, without Cause.
          a. Executive may terminate his employment upon ninety (90) days
written notice to Employer. In the event Executive terminates his employment in
this manner, he shall remain in Employer’s employ subject to all terms and
conditions of this Agreement for the entire ninety (90) day period, performing
such duties to which Executive may be directed by the Company.
          b. Executive may terminate this Agreement for Good Reason in
accordance with the provisions of Paragraph 2(e) herein.
     8. SEVERANCE. Except in the event of a Qualified Termination within
twenty-four (24) months following a Change in Control, as both are defined in
the Executive Employment Continuity Agreement, and which are governed
exclusively by the EECA, Executive shall be entitled to the following
compensation, in addition to any accrued but unpaid salary, in the event that
this Agreement and his employment are terminated under the following conditions,
which are the exclusive compensation and remedies for termination of this
Agreement and the employment relationship:
          a. TERMINATION RESULTING FROM DEATH OR DISABILITY. Subject to the
provisions of Section 8(d) below, in the event Executive’s employment is
terminated as a result of his death or disability, Executive or his estate shall
be entitled to (i) such life insurance or disability benefits as Executive may
be entitled to pursuant to any life or disability insurance then maintained by
the Employer for the benefit of its employees and executive officers and; (ii) a
pro-rata share of the Bonus in an amount as determined by Employer’s Board of
Directors in their sole discretion, payable no later than November 30

4



--------------------------------------------------------------------------------



 



following the end of Employer’s fiscal year during which such termination
occurs; (iii) pursuant to the terms and conditions of the Employer’s 2006
Employee Cash Incentive Plan, payment, at such time as all other participants in
that plan receive payment, of any cash incentive attributable to periods during
which Executive was employed; (iv) to the extent permitted by the terms and
conditions of Employer’s 2006 Long-Term Equity Incentive Plan or other
applicable equity incentive plan(s) and to the extent authorized by the terms of
each of Executive’s outstanding award or grant agreements entered into pursuant
to such plan(s), immediate vesting of all stock appreciation rights, restricted
stock, and/or stock options previously awarded Executive; and (v) to the extent
permitted by the terms and conditions of the Profit Sharing and 401(k) Plan and
Benefit Restoration Plan maintained by the Employer, crediting of any Employer
contribution to the Executive’s account attributable to the plan year during
which termination occurs and accelerated full vesting of any previously unvested
Employer contributions to the Executive’s account in such plans. Except as
otherwise provided by this Section 8(a) or Section 8(d) below, any amount
payable pursuant to this Section 8(a) shall be paid on the 60th day following
Executive’s termination due to Executive’s death or disability.
          b. TERMINATION WITHOUT CAUSE BY EMPLOYER, NON-RENEWAL BY EMPLOYER, OR
FOR GOOD REASON BY EXECUTIVE. Except in the event of a Constructive Termination
related to a Change of Control (as both terms are defined in the Executive
Employment Continuity Agreement between the parties), in the event Executive’s
employment is terminated without Cause by the Employer, or for Good Reason by
the Executive, or the Employer elects not to renew the Agreement pursuant to
Paragraph 3 either at the end of the initial term or any successive one-year
extension, subject to Executive’s execution of a general release agreement in
favor of Employer releasing all pending or potential claims, Executive shall be
entitled to: (i) an amount equal to two times the Executive’s then-current
annual base salary and (ii) the benefits described above in Paragraph 8(a)(v).
If Executive elects not to renew this Agreement, except for Good Reason, then he
shall be entitled only to any accrued but unpaid salary through the date of such
termination. Except as otherwise provided by Section 8(d) below, any amount
payable pursuant to this Section 8(b) shall be paid on the 60th day following
Executive’s termination.
          c. TERMINATION FOR CAUSE. In the event Executive’s employment is
terminated for Cause by Employer or without Good Reason by Executive, the
Executive shall only be entitled to accrued but unpaid salary through the date
of his termination and will not be entitled to any additional compensation or
benefits except as expressly required by applicable law concerning compensation
and benefits upon termination of employment.
          d. DELAY OF SEVERANCE PAYMENTS. To the extent that any
post-termination payments to which Executive becomes entitled under this
Agreement constitute deferred compensation subject to Section 409A of the
Internal Revenue Code (IRC), and Executive is deemed at the time of such
termination to be a “specified employee” under said Section 409A, then such
payment will not be made or commence until the earliest of (i) the expiration of
the six months period measured from the date of Executive’s “separation from
service” and (ii) the date of Executive’s death following such “separation from
service”. Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or installments) in the absence of this Paragraph 8(d) will be paid to Executive
or Executive’s beneficiary in one lump sum.

5



--------------------------------------------------------------------------------



 



     9. NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY. Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, he will be provided access to Confidential Information of
Employer and its Affiliates, will be provided with specialized training on how
to perform his duties, and will be provided contact with Employer’s and
Affiliates’ customers and potential customers throughout the world. Executive
further recognizes and agrees that (a) Employer and its Affiliates have devoted
a considerable amount of time, effort, and expense to develop its Confidential
Information, training, and business goodwill, all of which are valuable assets
to the Employer; (b) that Executive will have broad responsibilities regarding
the management and operation of Employer’s and Affiliates’ world-wide
operations, as well as its marketing and finances, its existing and future
business plans, customers and technology; and (c) disclosure or use of
Employer’s or Affiliates’ Confidential Information and additional information
described herein to which Executive will have access, would cause irreparable
harm to the Employer. Therefore, in consideration of all of the foregoing,
Employer and Executive agree as follows:
          a. NON-COMPETITION DURING AND AFTER EMPLOYMENT. As stated in Paragraph
2(c) herein, Executive will receive Confidential Information by virtue of his
employment in an executive capacity with the Company. Accordingly, Executive
agrees that during his employment for the Company and for a period of eighteen
(18) months after termination of his employment for any reason, he will not
compete with Employer or Affiliates in any location in the world in which
Employer or Affiliates have operations as of the date of Executive’s
termination, by engaging in the conception, design, development, production,
marketing, selling, sourcing or servicing of any product or providing of any
service that is substantially similar to the products or services that Employer
or any of its Affiliates provided during Executive’s employment or planned to
provide during Executive’s employment and of which Executive had knowledge,
responsibility or authority, and that he will not work for, assist, or become
affiliated or connected with, as an owner, partner, consultant, or in any other
capacity, either directly or indirectly, any individual or business which offers
or performs services, or offers or provides products substantially similar to
the services and products provided by Employer or Affiliates during Executive’s
employment, or that were planned to be provided during Executive’s employment
and of which Executive had knowledge, responsibility or authority. Additionally,
during this period, Executive will not accept employment with or provide
services in any capacity to any individual, business entity, investor, or
investment fund that is actively involved in or assessing an acquisition of a
controlling interest in the Company or purchase of substantially all assets of
the Company. The restrictive covenants set forth in this Agreement are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Company.
          b. CONFLICTS OF INTEREST. Executive agrees that for the duration of
Executive’s employment, he will not engage, either directly or indirectly, in
any Conflict of Interest, and that Executive will promptly inform the General
Counsel as to each offer received by Executive to engage in any such activity.
Executive further agrees to disclose to Employer any other facts of which
Executive becomes aware which might involve or give rise to a Conflict of
Interest or potential Conflict of Interest.
          c. NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES. Executive further
agrees that for a period of two (2) years after the termination of his
employment for any reason he will not either directly or indirectly, on his own
behalf or on behalf of others (i) solicit or accept any business from any
customer or supplier or prospective

6



--------------------------------------------------------------------------------



 



customer or supplier with whom Executive personally dealt or solicited or had
contact with at any time during Executive’s employment, (ii), solicit, recruit
or otherwise attempt to hire, or personally cause to hire any of the then
current employees or consultants of Employer or any of its Affiliates, or who
were former employees or consultants of Employer or any of its Affiliates during
the preceding twelve months, to work or perform services for Executive or for
any other entity, firm, corporation, or individual; or (iii) solicit or attempt
to influence any of Employer’s or any of its Affiliates’ then current customers
or clients to purchase any products or services substantially similar to the
products or services provided by Employer or Affiliates during Executive’s
employment (or that were planned to be provided during Executive’s employment)
from any business that offers or performs services or products substantially
similar to the services or products provided by Employer or Affiliates.
          d. NON-DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION.
               (i) Executive further agrees that during the term of his
employment and thereafter he will not, except as Employer may otherwise consent
or direct in writing, reveal or disclose, sell, use, lecture upon, publish, or
otherwise disclose to any third party any Confidential Information or
proprietary information of Employer or Affiliates, or authorize anyone else to
do these things at any time either during or subsequent to his employment with
Employer. If Executive becomes legally compelled by deposition, subpoena or
other court or governmental action to disclose any Confidential Information,
then the Executive shall give Employer prompt notice to that effect, and will
cooperate with Employer if Employer seeks to obtain a protective order
concerning the Confidential Information. Executive will disclose only such
Confidential Information as his counsel shall advise is legally required.
               (ii) Executive agrees to deliver to Employer, at any time
Employer may request, all documents, memoranda, notes, plans, records, reports,
and other documentation, models, components, devices, or computer software,
whether embodied in electronic format on a computer hard drive, disk or in other
form (and all copies of all of the foregoing), relating to the businesses,
operations or affairs of Employer or any Affiliates and any other Confidential
Information that Executive may then possess or have under his control.
               (iii) This section shall continue in full force and effect after
termination of Executive’s employment and after the termination of this
Agreement for any reason, including expiration of this Agreement. Executive’s
obligations under this section of this Agreement with respect to any specific
Confidential Information and proprietary information shall cease when that
specific portion of Confidential Information and proprietary information becomes
publicly known, in its entirety and without combining portions of such
information obtained separately and without breach by Executive of his
obligations under this Agreement. It is understood that such Confidential
Information and proprietary information of Employer and Affiliates includes
matters that Executive conceives or develops during his employment, as well as
matters Executive learns from other employees of Employer or Affiliates.
          e. SURVIVAL OF RESTRICTIVE COVENANTS. All restrictive covenants herein
shall survive termination of this Agreement and Executive’s employment,
regardless of reason, including expiration of the Agreement by passage of time
and non-renewal.
     10. REMEDIES. Executive acknowledges that the restrictions contained in
Paragraph 9, in view of the nature of the Employer and its Affiliates’ global
business and

7



--------------------------------------------------------------------------------



 



Executive’s global position with the Employer, are reasonable and necessary to
protect the Employer and Affiliates’ legitimate business interests, including
its Confidential Information, training and business goodwill, and that any
violation of this Agreement would result in irreparable injury to the Employer.
In the event of a breach by the Executive of any provision of Paragraph 9, the
Employer shall be entitled, in addition to any other remedies that may be
available, to a temporary restraining order and injunctive relief restraining
the Executive from the commission of any breach without the necessity of proving
irreparable harm or posting of a bond, and to recover the Employer’s attorneys’
fees, costs and expenses related to the breach and any such action to enforce
the provisions of Paragraph 9. The existence of any claim or cause of action by
Executive against the Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Employer of
the restrictive covenants contained in Paragraph 9.
     11. REFORMATION. The Executive and the Employer agree that all of the
covenants contained in Paragraph 9 shall survive the termination of Executive’s
employment and/or termination or expiration of this Agreement, and agree further
that in the event any of the covenants contained in Paragraph 9 shall be held by
any court to be effective in any particular area or jurisdiction only if said
covenant is modified to limit in its duration or scope, then the court shall
have such authority to so reform the covenant and the Parties shall consider
such covenant(s) and/or other provisions of Paragraph 9 to be amended and
modified with respect to that particular area or jurisdiction so as to comply
with the order of any such court and, as to all other jurisdictions, the
covenants contained herein shall remain in full force and effect as originally
written. Should any court hold that these covenants are void or otherwise
unenforceable in any particular area or jurisdiction, then the Employer may
consider such covenant(s) and/or provisions of Paragraph 9 to be amended and
modified so as to eliminate therefrom the particular area or jurisdiction as to
which such covenants are so held void or otherwise unenforceable and, as to all
other areas and jurisdictions covered hereunder, the covenants contained herein
shall remain in full force and effect as originally written.
     12. TOLLING. If the Executive violates any of the restrictions contained in
this agreement, the restrictive period will be continued and enlarged for such
length of time as the Employee is in violation of the restrictive covenant.
     13. NOTICE TO FUTURE EMPLOYERS. If Executive, in the future, seeks or is
offered employment, or any other position or capacity with another company or
entity, the Executive agrees to inform each new employer or entity, before
accepting employment, of the existence of the restrictions in Paragraph 9.
Further, before taking any employment position with any company or entity during
the 18-month period described in Paragraph 9, the Executive agrees to give prior
written notice to the Employer, including the name of such company or entity and
confirming in that notice that he has provided a copy of Paragraph 9 to such new
employer or entity.
     14. INVENTIONS.
          a. Executive acknowledges that during this Agreement, Executive may be
involved in (1) the conception or making of improvements, discoveries, or
inventions (whether or not patentable and whether or not reduced to practice),
(2) the production of original works of authorship (whether or not registrable
under copyright or similar statutes) or (3) the development of trade secrets
relating to Employer’s or any of its Affiliates’ business. Executive

8



--------------------------------------------------------------------------------



 



acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of his or her employment, and
which are protectable by copyright, are “works made for hire,” pursuant to the
United States Copyright Act (17 U.S.C., Section 101) and are consequently owned
by the Employer or any of its Affiliates. Executive further acknowledges that
all improvements, discoveries, inventions, trade secrets or other form of
intellectual property is the exclusive property of Employer or any of its
Affiliates.
          b. Executive hereby waives any rights he/she may have in or to such
intellectual property, and Executive hereby assigns to Employer or any of its
Affiliates all right, title and interest in and to such intellectual property.
At Employer’s or any of its Affiliates’ request and at no expense to Executive,
Executive shall execute and deliver all such papers, including any assignment
documents, and shall provide such cooperation as may be necessary or desirable,
or as Employer or any of its Affiliates may reasonably request, to enable
Employer or any of its Affiliates to secure and exercise its rights to such
intellectual property.
     15. RETURN OF PROPERTY. All lists, records, designs, patents, plans,
manuals, memoranda and other property delivered to the Executive by or on behalf
of Employer or any of its Affiliates or by any of their clients or customers,
and all records and emails compiled by the Executive that pertain to the
business of the Employer or any of its Affiliates (whether or not confidential)
shall be and remain the property of the Employer and be subject at all times to
its discretion and control. Likewise, all correspondence and emails with
clients, customers or representatives, reports, research, records, charts,
advertising materials, and any data collected by the Executive, or by or on
behalf of the Employer or any of its Affiliates or its representatives (whether
or not confidential) shall be delivered promptly to the Employer without request
by it upon termination of Executive’s employment.
     16. ASSIGNMENT. This Agreement may be assigned by Employer, but cannot be
assigned by Executive.
     17. BINDING AGREEMENT. Executive understands that his obligations under
this Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     18. EXECUTIVE’S REPRESENTATIONS. Executive represents that his acceptance
of employment with Employer (a) will not result in a breach of any of
Executive’s obligations and agreements with any current or former employer,
partnership or other person and (b) would not otherwise result in any liability
to Employer or any of its Affiliates. In addition, Executive represents to
Employer that he is not a party or subject to (i) any restrictive covenants,
including without limitation, relating to competition, solicitation or
confidentiality (other than general obligations to maintain confidentiality)
that precludes or would materially interfere with his employment with Employer
as contemplated by, and as of the date of, this Agreement, and/or (ii) any
agreement with any other employer, partnership or other person that in any way
materially compromises, limits or restricts Executive’s ability to perform his
duties for Employer as contemplated by, and as of the date of, this Agreement.

9



--------------------------------------------------------------------------------



 



     19. NOTICES. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as follows:

     
Executive:
  Employer:
 
   
William B. Larson
  Commercial Metals Company

 
 
 
 
  Attention: General Counsel
6565 North MacArthur Blvd.,
Suite 800
Irving, Texas 75039
Fax: 214-689-4326

     20. WAIVER. No waiver by either Party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     21. SEVERABILITY. Subject to the provisions of Paragraph 11 herein, if any
provision of this Agreement is determined to be void, invalid, unenforceable, or
against public policy, such provisions shall be deemed severable from the
Agreement, and the remaining provisions of the Agreement will remain unaffected
and in full force and effect. Furthermore, any breach by Employer of any
provision of this Agreement shall not excuse Executive’s compliance with the
requirements of Paragraph 11.
     22. ENTIRE AGREEMENT AND UNDERSTANDING. The terms and provisions contained
herein shall constitute the entire agreement between the Parties with respect to
Executive’s employment with Employer during the time period covered by this
Agreement. The Parties represent and warrant that they have read and understood
each and every provision of this Agreement, and that they are free to obtain
advice from legal counsel of choice, if necessary and desired, in order to
interpret any and all provisions of this Agreement, and that both Parties have
voluntarily entered into this Agreement.
     23. EFFECTIVE DATE. It is understood that this Agreement shall be effective
as of June 1, 2010 and that the terms of this Agreement shall remain in full
force and effect both during Executive’s employment and where applicable
thereafter.
     24. GOVERNING LAW; RESOLUTION OF DISPUTES; WAIVER OF JURY TRIAL. This
Agreement shall, at the choice of the Employer, be construed according to the
laws of the State of Texas. All disputes relating to the interpretation and
enforcement of the provisions of this Agreement shall, be resolved and
determined exclusively by the federal or state courts in Dallas County, Texas.
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, AND EXECUTIVE’S EMPLOYMENT AND COMPENSATION, OR TERMINATION
THEREFROM.
[Signature Page to Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

              EXECUTIVE   EMPLOYER         COMMERCIAL METALS COMPANY    
 
           
/s/ William B. Larson
 
WILLIAM B. LARSON
           
 
  By:   /s/ Murray R. McClean    
 
           
 
      Murray R. McClean    
 
      President and Chief Executive Officer    

11